Citation Nr: 1439717	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  04-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability and/or dementia to include as due to head trauma in service.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the case for further development in December 2005.  The case was subsequently returned to the Board after completing the requested development.  The Board issued a decision denying the benefits sought on appeal in February 2008.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2008 Order, the Court vacated the February 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board remanded the claim in February 2009 to obtain any outstanding Social Security disability records consistent with the December 2008 Court Order.  After obtaining outstanding Social Security disability records and completing further evidentiary development, the RO continued the denial of the claim as reflected in the February 2014 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay with respect to the Veteran's issue on appeal; however, further evidentiary development is necessary prior to adjudicating this issue.  

In this regard, the Veteran contends that his psychiatric problems and dementia are the result of a head injury or injuries that occurred during service while he was boxing.  The Veteran has a current diagnosis of dementia and VA treatment records indicate that multiple head injuries, concussive episodes and alcohol most likely contributed to the Veteran's dementia.  See VA treatment records dated in November 2002, November 2003 and February 2004.  Furthermore, the Veteran has consistently reported that he boxed during service and he was knocked out on several occasions.  This was also supported by lay statements from two fellow service members in December 2004 and January 2010.  Based on the foregoing, the Veteran should be provided with a VA examination and opinion (or if he fails to appear a VA opinion) to determine if any psychiatric disability and/or dementia are related to active military service.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to a psychiatric disability and/or dementia.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not been previously associated with the Veteran's VA claims folder. 

2. After completing the above development and associating any additional records with the claims file, schedule the Veteran with a VA examination by an appropriate specialist regarding his service connection claim for a psychiatric disability and/or dementia.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or higher probability) that any currently diagnosed psychiatric disorder and/or dementia is related to his active military duty or is consistent with the Veteran's assertion (with a corroborated lay statement from a fellow service member in January 2010) that he was exposed to repeated head trauma as a result of boxing during service. 

The examiner should provide an explanation for all opinions expressed.  In providing his or her opinion, the examiner should presume that the lay statements from the Veteran that he was "knocked out" on several occasions during boxing tournaments are credible.

3. If the Veteran fails to appear at the scheduled examination, then obtain a VA medical opinion.  The claims file, including a copy of this remand, must be made available to the clinician for review, and the clinician should indicate that the claims folder was reviewed. 

Based a review of the record, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed psychiatric disability and/or dementia is related to his active military service or is consistent with the Veteran's  assertion that he was exposed to repeated head trauma as a result of boxing duties during service. 

The clinician is requested to provide an explanation for any opinion expressed, based on his or her clinical experience, medical expertise, and established medical principles.  In providing his or her opinion, the clinician should presume that the lay statements from the Veteran that he was "knocked out" on several occasions during boxing tournaments are credible. 

4. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


